COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Shaun F. Kologinczak, Relator

Appellate case number:      01-18-00916-CV

Trial court case number:    2018-09585

Trial court:                127th District Court of Harris County

       On October 18, 2018, relator, Shaun F. Kologinczak, filed a petition for writ of
mandamus seeking to vacate the respondent trial judge’s September 14, 2018 “Order
Granting Plaintiff’s Motion to Strike the Counteraffidavit of Scott Schoenvogel.” Relator
has included the required Rule 52.3(j) certification with the petition and an appendix
including a copy of a transcript of the September 14, 2018 motion hearing and a copy of
the challenged order. See TEX. R. APP. P. 52.3(j), (k)(1)(A), 52.7(a)(2).


        The Court requests a response to the petition for writ of mandamus by any real party
in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 20
days from the date of this order. See TEX. R. APP. P. 2, 52.4.


       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court

Date: October 23, 2018